I dissent from the majority opinion for the following reasons.  R.C.1703.01 defines a foreign corporation as one incorporated under the laws of another state. A foreign corporation is not permitted to transact business in Ohio without being properly licensed.  R.C. 1703.03.  The failure to be a licensed foreign corporation results in the inability of the Ohio courts to recognize the foreign corporation as one capable of maintaining suit in an Ohio court.  R.C. 1703.29.  This result is reached because a corporation is nothing more than a legal entity created by statute.
The majority relies upon the holding in Continent JV326128 v. ArthurI. Miller Enterprises, Inc. (May 25, 1989), Franklin App. No. 88AP-1051, 1989 WL 55703.  The holding was that a general partnership can bring suit in its own name even though one of the general partners is a foreign corporation not licensed in Ohio. However, this holding is distinguishable from the case at hand. Here, the corporation was the general partner of a limited partnership.  The corporation signed all documents as an agent of the partnership and had control over the actions of the partnership.
In this case, the partnership was registered as a foreign partnership and the corporation was listed as the general partner. However, to transact business in Ohio, the corporation must first be recognized as existing.  A foreign corporation transacting business in Ohio does not exist for the purposes of maintaining a legal action unless it is registered with the Secretary of State. Appellant failed to register with the Secretary of State as a foreign corporation.  Thus, Ohio does not recognize it as an existing legal entity and it cannot file suit on behalf of the partnership.  To hold otherwise would give the corporation an existence in this state contrary to the intent of the statute. The result would be to permit a corporation to transact business in Ohio as a partnership, thus avoiding the statutory requirements for a corporation to transact business in Ohio.  For this reason, I respectfully dissent from the majority.